Kupferman, J. (dissenting).
I would affirm.
Analysis of the restriction to the United States or Canada shows that it is based on economics, and it is fairly obvious that with the decline in the value of the peso, a conference in Mexico (including travel) would be cheaper than one held in New York, Chicago, Los Angeles, Anchorage, Honolulu or Vancouver. Moreover, the Internal Revenue Code permits a conference in Mexico. (US Code, tit 26, § 274, subd [h], par [3], cl [A].)
Sullivan, Ross and Lynch, JJ., concur with Sandler, J.; Kupferman, J. P., dissents in an opinion.
Order, Supreme Court, New York County, entered on February 9, 1983, reversed, on the law, without costs and without disbursements, and a judgment entered declaring that the regulation challenged in this action (11 NYCRR 30.2 [a] [1], [3], [4]), is reasonably related to and supportive of a legitimate State interest, as expressed in section 213 of the Insurance Law, and is not violative of the plaintiff’s constitutional rights.